DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-5-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “(b) removing the target stem cells from the subject’s blood, (c) administering an effective amount of therapeutic stem cells to the subject” in lines 4-5 of claim 1 is vague and renders the claim indefinite.  It is unclear whether the “target stem cells” and the “therapeutic stem cells” are intended to the same stem cells or different stem cells.  If the “target stem cells” is different from the “therapeutic stem cells”, then it is unclear why removing the target stem cells from the subject’s blood without using said target stem cells for the treatment.  Claims 2-9 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the mobilized target cells are collected and stored or conditioned” in claim 3 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “conditioned”.  It is unclear what kind of condition is intended and to 
The phrase “wherein the replacement stem cells have been manipulated ex vivo” in claim 4 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “manipulated ex vivo”.  It is unclear what kind of manipulation is intended and to what extent the cells is “manipulated”.  It is unclear that would be the criteria of the term “manipulated”.  It is unclear what has been done to the replacement stem cells ex vivo.
The phrase “further comprising administering the mobilization agent prior to administering the replacement stem cells to the subject” in claim 6 is vague and renders the claim indefinite.  Claim 6 depends from claim 1, which recites administering at least one stem cell mobilization agent to a subject before administering the therapeutic stem cells to the subject.  It is apparent that the first mobilization agent is administered prior to the administration of therapeutic stem cells.  It is unclear whether the “the mobilization agent” in claim 6 means the second mobilization agent or it is in fact the first mobilization agent.  If it is the first mobilization agent, then claim 1 has already recited administration of the first mobilization agent prior to the administration of the therapeutic stem cells (or replacement stem cells).

Claim 3 recites the limitation "the mobilized target cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 2, which recites “the mobilized target stem cells”.  It is unclear whether the “target cells” is the same as the “target stem cells” or they are different types of cells.

Claim 6 recites the limitation "the replacement stem cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1, which recites “target stem cells” but NOT “replacement stem cells”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mobilizing HSC by using G-CSF, collecting HSCs via apheresis, transducing collected HSCs ex vivo with lentiviral vectors expressing gp91phox under the control of a strong myeloid-specific promoter, and then infusing the transduced HSCs back into the same individual CGD patient (autologous cell therapy), does not reasonably provide enablement for mobilizing any type of stem cells by using various mobilization agents in a subject, removing said mobilized stem cells from the subject’s blood, engineered the stem cells to express gp91phox, and administering the various engineered stem .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-9 are directed to a method of treating chronic granulomatous disease, comprising (a) administering at least on stem cell mobilization agent to a subject, wherein a target stem cell population migrates from host niches into the subject’s blood, (b) removing the target stem cells from the subject’s blood, (c) administering an effective amount of therapeutic phox to the subject, and (d) repeating steps (a)-(c) four times.  Claim 2 specifies the mobilized target stem cells are removed by apheresis.  Claim 3 specifies the mobilized target cells are collected and stored or conditioned.  Claim 4 specifies the replacement stem cells have been manipulated ex vivo.  Claim 5 specifies the target stem cells are hematopoietic stem cells.  Claim 6 further comprises administering the mobilization agent prior to administering the replacement stem cells to the subject.  Claim 7 specifies the first mobilization agent is granulocyte-colony stimulating factor.  Claim 8 further comprises administering a second mobilization agent.  Claim 9 specifies the second mobilization agent is AMD3100.

Nature of the invention: 
A method of treating chronic granulomatous disease, comprising (a) administering at least on stem cell mobilization agent to a subject, wherein a target stem cell population migrates from host niches into the subject’s blood, (b) removing the target stem cells from the subject’s blood, (c) administering an effective amount of therapeutic stem cells engineered to express gp91phox to the subject, and (d) repeating steps (a)-(c) four times.   

The state of the prior art: 
The state of the art of stem cell therapy in combination with mobilization agents for chronic granulomatous disease (CGD) in a subject by administering the stem cells to the subject via various administration routes was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass mobilization of any type of stem cells by using various mobilization agents in a subject, removing said mobilized stem cells from the subject’s blood, engineered the stem cells to express gp91phox, administering the engineered stem cells to the subject via various administration routes so as to treat CGD in vivo.  The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses the PU.1 binding site of the p47phox promoter is essential for transcriptional activity in myeloid cells (Example 1, [0079]), screening for synthetic promoters with strong activity and myeloid-specific activity of the super-promoters (Example 1, [0084], [0085]), preparation of super-active gp91phox mutant, and construction of two myeloid-specific lentiviral vectors, Lenti-SP107-gp91-PGK-MGMT and Lenti-AP107-gp91 for X-CGD gene therapy in mouse model (Example 1, [0089]).  Human gp91phox and its variant gp91phox (T196F) are separately inserted into Lenti-SP-GFP to replace the EGFP gene, the resulting constructs, Lenti-SP-hg91phox and Lenti-SP-hg91phox (T196F) are cotransfected respectively by Fugene6 reagents together with 3 packaging plasmids into 293T cells to produce lentiviral particles, which are used to transduce mouse X-CGD bone marrow stem cells ex vivo for 5-6 hours.  The transduced bone marrow cells are infused into lethally irradiated X-CGD recipient mice by tail vein injection (Example 1, [0091]).  Mice with a null allele for gp91phox were generated by targeted disruption of the gp91phox locus in 129 SV murine embryonic stem cells and backcrossed for more than 11 generations with wild-type C57BL/6J mice.  VSV-G-pseudotyped lentivector-SP-hg91phox and Lenti-SP-hg91phox (T196F) particles are generated (Example 2, [0108]), Bone marrow is obtained from femurs and tibias of 6-8 week-old X-CGD male mice 4 days after iv injection of 5-FU, and bone marrow cells are treated with Lympholyte-M for enrichment of HSCs, which are transduced with lentiviral particles.  After infection, the cells are transplanted by iv injection into each syngeneic recipient given 950 cGy of total body irradiation (Example 2, [0109]).  Gene-corrected gp91phox null, untreated control gp91phox-null and wild-type mice are bled by tail venesection and the cells are analyzed by flow cytometry to determine coexpression of murine CD3 and CD11b, or Gr-1 (granulocytes) with human gp91phox detected using FITC-conjugated murine monoclonal antibody 7D5, which does not bind to mouse gp91phox (Example 2, [0111]).
It is noted that the specification only provides prophetic method of treating CGD with cells transduced with lentiviral vectors via iv injection.  The specification fails to provide any data or result for such method of treatment.
The specification fails to provide adequate guidance and evidence for how to mobilize any type of stem cells by using various mobilization agents in a subject, removing said mobilized stem cells from the subject’s blood, engineering the stem cells to express gp91phox, and administering the engineered stem cells to the subject via various administration routes so as to treat CGD in vivo.

The unpredictable nature of the art:
The claims read on cell transfer or cell therapy in vivo.  The art of delivering HSCs, HSPCs or various types of mobilized stem cells to provide various types of cell therapy and treating chronic granulomatous disease (CGD) in a subject via various administration routes was unpredictable before the effective filing date of the claimed invention.  There are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain and vice versa.  Whether the cell can reach target sites in vivo or not depends on the administration route of said cell.  How the claimed cell is administered to a subject will determine the efficiency of the cell to reach the target site in the subject and whether sufficient cell can reach target sites to exert therapeutic effects to provide various cell therapies so as to treat CGD in a subject.  
Dib et al., 2011 (J. of Cardiovasc. Trans. Res., 4:177-181) compares different methods of delivery for cell therapy of cardiovascular disease.  Dib reports that for intracoronary administration, post-infusion blood flow in the target artery, timing of cell delivery, type of cell and cell preparation are issues that need to be considered.  “Total occlusion of the coronary artery from the balloon inflation may lead to decreased blood flow which could cause ischemia leading to arrhythmia.  The movement of large cells or particularly viscous suspensions may pose risk of occlusion or emboli which may also reduce accuracy of targeting and retention” (e.g. p. 179, left column, 2nd paragraph).  For retrograde coronary sinus delivery, “potential limitations and complication of this technique include variability in coronary sinusanatomy and coronary sinus rupture.  Access to CS will not be available in heart failure patients with resynchronization 
Wu et al., 2012 (Aging Research reviews, Vol. 11, p. 32-40) reports that in the field of stem cell treatment of myocardial infarction, many problems still remain to be resolved such as the best delivery method for transplantation of cells to the injured myocardium and the issue of how to optimize the delivery of targeted cells is of exceptional clinical relevance (e.g. Abstract).  Wu discussed about different cell delivery strategies.  “[T]he efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system” (e.g. p. 33, right column, 1st full paragraph).  For intracoronary artery infusion, “controversy remains in the positive effects of intracoronary cell delivery in patients with MI” (e.g. p. 34, bridging left and right columns).  Wu points out remaining hurdles of cell delivery methods.  “Transplanted cells must survive, and integrate into the host myocardium in order to provide beneficial effects in ischemic heart disease... However, to date only limited survival of stem cells has been observed following delivery to the infarcted heart.  After intracoronary delivery of autologous BMCs, only 1-2% of transplanted cells could be detected in the myocardium within 75 min after transplantation in humans".  "In the case of direct myocardial injection, a significant portion of the transplanted cells are also lost because of leakage from the sites of needle puncture, squeezing of cells by the contracting myocardium, and washout through the venous system" (e.g. p. 35, right column, 2nd paragraph).  “[A]bout 44% of transplanted skeletal myoblasts survived only 10 min in the infracted myocardium, a figure that 
Wu concludes "[D]espite major advances made in delivering cells to the ischemic heart, suboptimal cell engraftment and survival remains as one of the major hurdles of current cell delivery methods.  In order to achieve actual cardiac regeneration, it is necessary to improve cell engraftment and survival... Although initial encouraging results have been achieved most of the experiments are limited to studies performed in small rodents. Therefore, further validation in large animal models is needed.” (e.g. p. 37, right column, last paragraph).  Thus, the stability of the cells during the delivery, the survival of the cells during the cell delivery, and whether sufficient stem cells can reach target sites to provide therapeutic effects would determine the efficiency of the administered cell to treat various types of diseases or disorder and provide various cell replacement therapies via various administration routes in vivo. 
Further, Agrahari et al., 2017 (Expert Opinion on Drug Delivery, Vol. 14, No. 10, p. 1145-1162) states that drug delivery to the eye is challenging.  Conventional formulations are unable to efficiently deliver a drug into the back of the eye due to the presence of complex barrier, elimination mechanisms, thus, resulting in a low ocular drug bioavailability (e.g. p. 1146, upper left box).  Agrahari discussed different factors and drawbacks encountered for different administration route of drug delivery to the posterior eye.  For example, for topical administration, normal intraocular fluid flow gradient is from vitreous to aqueous compartment which further limits the passage of topically applied drugs to the back of the eye.  For rd paragraph).  Agrahari also reports the challenges with cell transplantation approaches.  For cell delivery method, one needs to consider the inflammatory response triggered in cell transplantation, and therapeutic success of transplantation of stem cell-derived RPE cells may be limited unless the transplanted cells can adhere and survive for a long period (e.g. p. 1155, right column, section 5.2).  “The injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  The degeneration of AMD is accompanied by pathological changes to BM and direct RPE transplantation onto aged BM results in poor cell survival, and adhesion” (e.g. p. 1155, right column, section 5.3).  Similar to drug delivery, different factors and drawbacks would be encountered for different administration route of cell transplantation to the CNS system.  For cell transplantation, the injection of the cell suspension leads to poor cell survival and engraftment tends to form clusters.  Further, cells that do not integrate may secrete pro-apoptotic signals and create debris, causing further damage to the surrounding tissue.  
Ikonomou et al., 2017 (Am J Respir Crit Care Med, Vol. 195, p. 13-14) reports that “One example of successful use of stem cells is the use of bone marrow stem cells (hematopoietic stem st to 3rd paragraphs).
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, blood-retina-blood (BRB) barrier, and blood-brain barrier (BBB), 2) the efficacy of intravenous delivery of stem cells is largely limited by entrapment of the donor cells in the lungs and other organs and eliminated by the reticulo-endothelial system, 3) there is a lack of efficiency to deliver the cells to target site in vivo and the survival of the cells delivered in vivo is very low regarding cell delivery or cell therapy, 4) the injection of the cell suspension leads to poor cell survival and engraftment which tend to form clusters, and 5) there are no proven stem cell treatment for any lung disease.  It was unpredictable before the effective filing date of the claimed invention whether sufficient cell can be delivered to the target site in a subject via various administration routes so as to provide therapeutic effect to treat various diseases or disorders including CGD and to provide various cell therapies in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the full scope of the invention claimed.
Chiriaco et al., 2016 (Pediatric Allergy and Immunology, Vol. 27, issue 3, p. 242-253, Published on 17 December 2015) reports “Chronic granulomatous disease (CGD) is a rare CYBB gene encoding the gp91phox protein, and an autosomal recessive (AR-CGD) form caused by mutations in the CYBA, NCF1, NCF2, or NCF4 genes encoding p22phox, p47phox, p67phox, and p40phox, respectively. Patients suffering from this disease are susceptible to severe life-threatening bacterial and fungal infections and excessive inflammation characterized by granuloma formation in any organ, for instance, the gastrointestinal and genitourinary tract. An early diagnosis of and the prompt treatment for these conditions are crucial for an optimal outcome of affected patients. To prevent infections, CGD patients should receive lifelong antibiotics and antifungal prophylaxis. These two measures, as well as newer more effective antimicrobials, have significantly modified the natural history of CGD, resulting in a remarkable change in overall survival, which is now around 90%, reaching well into adulthood. At present, hematopoietic stem cell transplantation (HSCT) is the only definitive treatment that can cure CGD and reverse organ dysfunction” (e.g. Abstract).  Mutations in the CYBB gene encoding the gp91phox protein is responsible of X-linked recessive (XR-CGD) but NOT autosomal recessive (AR-CGD) form caused by mutations in the CYBA, NCF1, NCF2, or NCF4 genes encoding p22phox, p47phox, p67phox, and p40phox, respectively.  It is not enabled to use wild type CYBB gene encoding the gp91phox protein to treat autosomal recessive (AR-CGD).  So far, hematopoietic stem cell transplantation (HSCT) is the only definitive treatment that can cure CGD and reverse organ dysfunction.
The claims read on using unknown mobilization agent to collect unknown mobilized target stem cells from the subject’s blood, engineered the collected target stem cells to express phox and use said engineered stem cells to treat CGD in vivo.  It is unclear what target stem cell is collected from the subject’s blood, engineered and used to treat CGD in vivo.  Different stem cells differ in their biological functions and their ability to treat diseases and provide cell replacement therapy in vivo.  Each type of stem cells has to be considered individually regarding their ability to treat diseases and provide cell replacement therapy in vivo.  Further, as discussed above in reference Chiriaco, there are various types of pathological symptoms of the CGD.  The claims only recite treating CGD but fail to recite what type of pathological symptoms of CGD has been ameliorated by the claimed treatment.  It is unclear what kind of therapeutic effect has been provided by the instantly claimed method for treating CGD in vivo.  The specification fails to provide adequate guidance and evidence for how to treat CGD, including XR-CGD and AR-CGD, and to provide various cell replacement therapies in vivo by administering to a subject the claimed engineered cells via various administration routes.  There is no evidence of record that shows administration of the unknown engineered target stem cells to a subject via various administration routes would be able to treat CGD, including XR-CGD and AR-CGD, and to provide therapeutic effect to ameliorate the various pathologic symptoms, such as severe life-threatening bacterial and fungal infections and granuloma formation in the gastrointestinal and genitourinary tract, of the CGD in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic cells delivered into various subjects can survive the rejection from host nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to perform trial and error experimentation to determine which mobilization agent can mobilize what stem cells from the host niches into the subject’s blood of numerous different organisms, to collect the mobilized target stem cells from the subject’s blood, to produce the claimed engineered cells from the various target stem cells collected from numerous different organisms, trial and error experimentation to determine how to administer the engineered stem cell to a subject via various administration routes, trial an error experimentation to determine whether sufficient cell have been delivered to the target sites in said subject via various administration routes, characterization of the treated subject regarding the pathological symptoms of XR-CGD and AR-CGD, and trial and error experimentation to determine whether the administered engineered stem cells would be able to ameliorate the pathological symptoms of XR-CGD and AR-CGD and to provide therapeutic cell therapies in vivo. 
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., 2006 (US 20060018889 A1, IDS).
Claims 1-5 and 7 are directed to a method of treating chronic granulomatous disease, comprising (a) administering at least on stem cell mobilization agent to a subject, wherein a phox to the subject, and (d) repeating steps (a)-(c) four times.  Claim 2 specifies the mobilized target stem cells are removed by apheresis.  Claim 3 specifies the mobilized target cells are collected and stored or conditioned.  Claim 4 specifies the replacement stem cells have been manipulated ex vivo.  Claim 5 specifies the target stem cells are hematopoietic stem cells.  Claim 7 specifies the first mobilization agent is granulocyte-colony stimulating factor.  
Regarding claims 1-5 and 7, Li teaches a treatment for chronic granulomatous disease (CGD) through hematopoietic stem cell (HSC)-mediated gene therapy.  The HSC are mobilized by G-CSF, collected via apheresis, transduced ex vivo with lentiviral vectors expressing gp91phox in mature phagocytes driven by a strong myeloid-specific promoter, and then infused back into the same individual CGD patient.  The expected results are full restoration of the respiratory burst activity in mature phagocytic leukocytes and long-term correction of the defect in host defense (e.g. [0450]).
Li does not specifically teach repeating the steps (a)-(c) four or more times.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps (a)-(c) four or more times because Li teaches HSC are mobilized by G-CSF, collected via apheresis, transduced ex vivo with lentiviral vectors expressing gp91phox in mature phagocytes driven by a strong myeloid-specific promoter, and then infused back into the same individual CGD patient.  Li teaches the steps of (a)-(c) and it would be obvious for one of ordinary skill in the art to try to repeat steps (a)-(c), for example, four or more times, so as to optimize the effect of the stem cell therapy and phox protein to target sites of the subject for treating CGD with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat chronic granulomatous disease (CGD) through hematopoietic stem cell (HSC)-mediated gene therapy as taught by Li with reasonable expectation of success. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632